DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/24/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 9/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1 has been canceled. Claims 3-14, 19 and 22 are amended. Claims 3-20 and 22 are pending. Claims 11-20 and 22 are currently withdrawn. Claims 3-10 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/313,391 and PCT/US2017/024092 filed on 3/25/2016 and 3/24/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/25/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. "Sequence and comparative analysis of the genome of HSV-1 strain McKrae." Virology 433.2 (2012): 528-537 (hereinafter Watson, reference of record) in view of Cascio et al. US 2008/0289059, published 11/20/2008 (hereinafter Cascio, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed 9/24/2021. A reply to applicant’s arguments is found below.
Watson sequenced the McKrae strain HSV-1 genome and compared its protein sequences to six other HSV-1 strains (Watson, abstract, Fig 1, Table 1 and 2). Watson identified protein variants including the RS1 (ICP4) which was previously identified as being important for latency reactivation in vivo and corresponds to SEQ ID NO 16 and SEQ ID NO 2 of the instant invention (Watson, Results- Protein Variants). Watson describes ICP4 as being an early transcriptional regulator which recognizes DNA motifs in several immediate early genes as well as in LAT promoters. Watson writes that the coding sequence contains a block of variation in an alanine rich region (AASAPDAADLAA) between residues 707 and 720, which are present in the other six strains but not in the McKrae strain, where the alanine rich region is replaced by a serine rich sequence (GPRRRSSSSSGVAA, which corresponds to SEQ ID NO 16) (Watson, Fig 2). Watson writes that the serine rich block of substitute present in McKrae is adjacent to the nuclear localization signal (NLS) and therefore a change in conformation of this region may later the NLS as well as other viral proteins such as ICP0 and ICP8. Watson writes that the fact that ICP4 is an intermediate transcriptional regulator has been previously implicated in reactivation suggests that this variation may influence phenotype. Watson describes experiments wherein cells are transduced with the McKrae strain vector and maintained in culture (Watson, Results- Virus and cell culture). Although Watson identifies a HSV McKrae strain vector with a functional ICP4 (corresponding to SEQ ID NO 16 and SEQ ID NO 2), Watson does not expressly describe a vector lacking the aforementioned functional proteins.  In addition, Watson does not describe a CGRP promoter, HCMV enhancer and BGH polyadenylation signal. 
Cascio describes the targeted delivery of replication-defective HSV vectors comprising an expression cassette encoding for therapeutic polypeptides (Cascio, abstract and para 5, 21, 27). Cascio describes the deletion of specific HSV genes including non-essential genes, genes related to replication and ICP4 genes among many others (Cascio, para 25, 28). In particular, Cassio states:
Preferably, the HSV based viral vector is deficient in at least one essential HSV gene involved in replication. Most replication-deficient HSV vectors contain a deletion to remove one or more intermediate-early, early, or late HSV genes to prevent replication. For example, the HSV vector may be deficient in a gene selected from the group consisting of: ICP0, ICP4, ICP22, ICP27, ICP47 and combinations thereof (Cascio, para 25)

Cascio expressly describes the use of CGRP promoters (para 68), HCMV enhancers (para 33, 42, 63, Fig 1) and BGH polyadenylation signals (para 34 and example 1). Cascio describes suitable carriers including liquid or solid carriers of the vector (Cascio, para 37).  Cassio states that the replication-defective HSV variant is “suitable for certain therapeutic purposes, especially gene therapy purposes” (Cassio, para 32). 
It would have been prima facie obvious to one of ordinary skill in the art to create a McKrae strain HSV-1 viral vector as described by Watson with deficient ICP4 genes corresponding to SEQ ID NO 16 and 2 using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors for gene therapy applications. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Cascio and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. Furthermore, Cascio expressly suggests deleting ICP4 genes to create replication deficient HSV vectors and both authors clearly understand the role of ICP4 in influencing viral phenotype. One would be motivated to make this combination in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors for gene therapy applications. One would have a reasonable expectation of success given the well sequenced genome of McKrae strain HSV vectors and well reported gene deletion techniques outlined by Cascio to create HSV variants that fail to express functional proteins. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to canceled claim 1 and amendments to claims 3-10 indicating that the vector is a gene therapy vector. Applicant argues that the cited art fails to teach or suggest a gene therapy vector comprising a replication-defective variant of HSV McKrae strain whose genome contains an alteration such that the variant fails to express a functional ICP4 protein. Applicant points to Example 1 of Cassio showing a ICP4-ICP27-KOS vector which successfully expressed a therapeutic payload in DRG. Applicant states that one of ordinary skill would not be motivated to create new HSV vectors since the ICP4-ICP27-KOS disclosed by Cassio proved to safely deliver therapeutic cargoes to neurons. 
This argument has been fully considered, but was not found persuasive. Cassio states that the replication-defective HSV variant is “suitable for certain therapeutic purposes, especially gene therapy purposes” (Cassio, para 32). In example 1, Cassio provides a clear embodiment showing how replication-defective HSV variants can be useful gene therapy vectors. Thus, Cassio has a clear appreciation for creating novel replication-defective HSV gene therapy vectors for delivery of therapeutic payloads. One of ordinary skill would naturally look to create more useful replication-defective HSV gene therapy vectors such as those based on the HSV-1 strain McKrae disclosed by Watson. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145 part IV. The instant rejection relies on Watson in view of Cascio. Thus, it would have been a matter of combining prior art elements according to known methods to yield predictable results since both Cascio and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. One would be motivated to make this combination in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors for gene therapy applications. 
Applicant further argues that one of ordinary skill would not have had a reasonable expectation of success in choosing the McKrae strain. Applicant points to the declaration submitted on 3/24/2022 to show that at least 17 strains of HSV-1 have been isolated. Applicant argues that other HSV strains have been shown to safely deliver payloads to neurons. Applicant states that one of ordinary skill would not simply abandon the promising results shown by Wang et al to instead create a new gene therapy vector based on a highly virulent and apparently unstable HSV McKrae strain. In the declaration, applicant asserts that the phenotype of a replication-defective McKrae strain was wholly unknown. Applicant points to the instant specification (para 72) and Wang (pg 438) to show that one of ordinary skill would be deterred from using HSV McKrae strain vectors given the negative side effects including peripheral nerve disease and spreading to the CNS relative to other vector strains such as KOS. 
These arguments have been fully considered, but are not found persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145 part IV. The instant rejection relies on Watson in view of Cascio. It is argued that Watson has a full appreciation for the neurovirulent characteristics of the McKrae strain HSV-1. Thus, it would have been prima facie obvious to one of ordinary skill in the art to create a less neurovirulent and replication defective McKrae strain HSV-1 viral vector using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors which are more suitable for therapeutic applications. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Cascio and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. Furthermore, Cascio expressly suggests deleting ICP4 genes to create replication deficient HSV vectors and both authors clearly understand the role of ICP4 in influencing viral phenotype.
Applicant further argues that there is nothing in the art to motivate one of ordinary skill to create a McKrae strain variant that fails to express a functional ICP4 protein. Applicant argues that the various strains of HSV are not interchangeable and references support from the disclosure of Watson (pg 529). Applicant states that the results of Cascio, which use a KOS strain HSV are not predictive of a similar modification in a McKrae strain HSV. Applicant argues that rendering an HSV replication-defective does not necessarily eliminate cytotoxicity and safe for therapeutic use. Applicant references a Scientific reports article published before March 25, 2016 which elucidates that variation in cytotoxicity exists among replication-defective HSV variants. Applicant cites Johnson and Kirsky et al for support.  Applicant refers to the instant specification (Example 3) to show that the McKrae strain of the instant invention has unpredictably high transduction efficiencies. Applicant further argues that the ICP4 protein of McKrae are distinct from other HSV ICP4 proteins, leading to a mechanistic uncertainty that would lead one of ordinary skill unable to predict the impact of removing the McKrae’s unique ICP4 region. Applicant references the specification to support the unexpected results that the claimed McKrae strain variant demonstrated highly-effective transduction of neurons and persistent payload expression in vivo, without overt negative side effects in animals (Instant spec, example 2 and 4). 
These arguments have been fully considered, but are not found persuasive. Although it may be granted that the ICP4 protein of the McKrae strain may be slightly different than in other HSV variants, one of ordinary skill would still understand their conserved involvement in all HSV strain replication processes and would therefore be motivated to construct variants that fail to express ICP4 proteins in an attempt to decrease overt negative side effects while maintaining high transduction efficiencies. In fact, this is express described by Cascio wherein the deletion of conserved HSV genes relating to replication are described. In particular, Cassio states:
Preferably, the HSV based viral vector is deficient in at least one essential HSV gene involved in replication. Most replication-deficient HSV vectors contain a deletion to remove one or more intermediate-early, early, or late HSV genes to prevent replication. For example, the HSV vector may be deficient in a gene selected from the group consisting of: ICP0, ICP4, ICP22, ICP27, ICP47 and combinations thereof (Cascio, para 25).

	One of ordinary skill would have an even greater motivation to express ICP4 deficient McKrae strain vectors given the overt negative side effects reported by Watson. Thus, it would have been prima facie obvious to one of ordinary skill in the art to create a less neurovirulent and replication defective McKrae strain HSV-1 viral vector using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors which are more suitable for therapeutic applications. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (supra) in view of Ensoli et al. WO 2005/092374, published 10/6/2005 (hereinafter Ensoli). This rejection is newly applied. 
A description of Watson can be found above. Although Watson identifies a HSV McKrae strain vector with a functional ICP4 (corresponding to SEQ ID NO 16 and SEQ ID NO 2), Watson does not expressly describe a vector lacking the aforementioned functional proteins.  In addition, Watson does not describe a CGRP promoter, HCMV enhancer and BGH polyadenylation signal. 
Ensoli discloses a variant of HSV whose genome contains alterations of immediate-early genes including ICP4 in such a way that their expression is prevented or that the protein expressed is non-functional (Ensoli, claim 8 and pg 4, 32, 44). Ensoli describes the use of HCMV enhancer elements (Ensoli, claim 12 and pg 7, 44) and a BGH polyadenylation signal (pg 115). Ensoli describes the expression of therapeutic polypeptides including neurotrophic factors for gene therapy applications (Ensoli, claim 56 and pg 113).
It would have been prima facie obvious to one of ordinary skill in the art to create a McKrae strain HSV-1 viral vector as described by Watson with deficient ICP4 genes using the techniques and expression cassettes outlined by Ensoli in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Ensoli and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. Furthermore, Ensoli expressly suggests deleting ICP4 genes to create replication deficient HSV vectors and both authors clearly understand the role of ICP4 in influencing viral phenotype. One would be motivated to make this combination in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors. One would have a reasonable expectation of success given the well sequenced genome of McKrae strain HSV vectors and well reported gene deletion techniques outlined by Ensoli to create HSV variants that fail to express functional proteins. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10,799,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is newly applied. 
The patented claims are drawn to a variant of Herpes simplex virus McKrae strain whose genome contains an alteration such that the variant fails to express one or more immediate early genes, wherein the genome comprises a nucleic acid molecule encoding a neurotrophin 3 polypeptide. The patented claims describe a HSV McKrae strain which ails to express a functional protein characterized by SEQ ID NO: 2, which corresponds to the ICP4 protein. The patented claims describe the use of a HCMV promoter, CGRP promoter, and BGH polyadenylation signal. The patented claims would anticipate the instantly claimed invention, which is drawn to a variant of Herpes simplex virus McKrae strain whose genome contains an alteration such that the variant fails to express one or more immediate early genes including ICP4. The claim sets are patentable indistinct therefore.

Citation of Other Relevant Prior Art 
Meyers et al. US 2014/0363469, published 12/11/2014
Wechsler et al. US 2002/0098170, published 7/25/2002
Ensoli et al. WO 2005/092374, published 10/6/2005
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699